Order, entered on January 19,1961, granting a preliminary injunction and holding the motion for a temporary injunction sub judice, unanimously reversed, on the law and on the facts, without costs. Plaintiffs have not shown the clear right to relief required on an application of this nature, inasmuch as, passing all other questions, there is at least serious doubt that the actions complained of are not arguably within the jurisdiction of the National Labor Relations Board. (Cf. Dooley v. Anton, 8 N T 2d 91, 96.) Concur — Botein, P. J., Rahin, Valente, McNally and Stevens, JJ.